Citation Nr: 1104983	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954, during the Korean Conflict.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA), Columbia, South Carolina, Regional Office (RO), 
which denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The Veteran 
disagreed with such decisions and subsequently perfected an 
appeal.

In July 2008, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  In July 2009, the Veteran testified 
before the undersigned Veterans Law Judge sitting at the RO.  
During the Board hearing, the Veteran submitted additional 
evidence along with a waiver of initial RO consideration of such 
evidence.  A copy of the hearing transcripts are of record and 
have been reviewed.

By a September 2009 decision, the Board denied the Veteran's 
claim of entitlement to service connection for tinnitus.  In an 
August 2010 Order, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand (JMR) 
of the claim of entitlement to service connection for tinnitus, 
and vacated the Board's decision.  This matter was remanded to 
the Board for readjudication in accordance with the JMR.

The September 2009 Board decision also remanded the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss for additional development.  The file has now been returned 
to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is needed prior to disposition of the claims.

As to the Veteran's claim of entitlement to service connection 
for tinnitus, as discussed above, the Court vacated the Board's 
September 2009 decision denying service connection for the same.  
The Board denied the Veteran's claim of entitlement to service 
connection for tinnitus on the basis that there was no evidence 
that he had been diagnosed with tinnitus.  

However, the Veteran, during the course of the appeal, offered 
lay testimony that he indeed experienced tinnitus.  The Board 
notes here that under certain circumstances lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  As the Veteran is competent to report ringing in his 
ears, there is evidence of a current disability in this case.  
Further, as the Veteran is competent to report in-service noise 
exposure in the form of being near the site of a grenade 
explosion during service, a VA examination is required to 
determine whether the Veteran's current tinnitus is related to 
service. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

As to the Veteran's claim of entitlement to service connection 
for bilateral hearing loss, at the time of the Board's September 
2009 remand of the same, the Board directed the RO/AMC to obtain 
and associate the Veteran's service treatment records with the 
claims file and afford the Veteran a VA examination to determine 
whether the Veteran's current bilateral hearing loss is related 
to service.  The RO/AMC obtained and associated the required 
records with the claims file and scheduled the Veteran for an 
examination.  However, the Veteran did not appear for the 
examination and the RO continued the denial of the Veteran's 
claim by its November 2010 Supplemental Statement of the Case.  

Indeed, the consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158, 3.655 (2010).  In this case, however, the 
Veteran has offered numerous statements regarding why he did not 
appear for his scheduled VA examination.  In essence, the Veteran 
asserted that his home was damaged in a storm and he had to move 
in with his daughter while repairs were being made.  He asserted 
that he monitored his voice mail and that another daughter who 
lived near his home and was able to check the mail on a regular 
basis.  The Veteran asserted that he did not receive notification 
as to any scheduled VA examination and that phone calls to VA 
revealed that an incorrect zip code was used on his notification 
letter.  His statements indicate that he attempted to reschedule 
the VA examination and was unsuccessful in such.  

Thus, based on the foregoing, the Veteran had good cause for not 
reporting to the scheduled VA examination and he must be 
rescheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his bilateral hearing loss and 
tinnitus disabilities.  Specifically, the 
VA examiner should confirm the Veteran's 
bilateral hearing loss and tinnitus 
disabilities and should render an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current bilateral 
hearing loss and tinnitus disabilities are 
related to the Veteran's service, 
specifically his claimed in-service noise 
exposure as a sergeant training recruits 
with live grenades.  Dalton v. Nicholson, 
21 Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on a veteran's 
report of in-service injury but relied on 
the service treatment records to provide a 
negative opinion).

The claims file, to include a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

2.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

3.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus, 
considering any additional evidence added 
to the record.  If the action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

